DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 31-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Newly amended claim 31 recites “poly-alpha olefin has a melt index of about 3 to about 10”. However, there is no support found in the present specification for the cited phrase.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claims 1-10, 12, 15-16 and 32 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Malfait et al. (EP 1312470) and evidence given in Kraimer et al. (US 2005/0129811) and Abubakar et al. (US 2020/0308383).
Regarding claims 1 and 7, Malfait discloses a package (abstract) comprising a paper substrate (abstract), i.e. uncoated paper comprising paper fibers, a heat sealable multilayer film (paragraphs 0011, 0013), i.e. one layer corresponds to exterior layer and the other layer corresponds to skin layer interposed between the exterior layer and the paper substrate, wherein the multilayer film is peelable from a paper substrate (paragraph 0011), wherein the skin layer heat seals directly to the uncoated sealant side of the paper substrate during exposure of the skin layer to heat to trap an article that is present in the article receiving space between the skin layer and the uncoated sealant side of the paper (paragraphs 0005, 0011-0014), wherein the skin layer comprising more than 25% by weight of polybutene-1 (paragraph 0015). Malfait further discloses that the uncoated paper is peeled away from the skin layer without separating paper fibers from the uncoated side of the paper (paragraph 0005) and discharging those paper fibers into the article receiving space so that the article receiving space and any article in the article receiving space are uncontaminated by paper fibers associated with the uncoated sealant side of the paper when the consumer separates at least a portion of the uncoated sealant side of the paper from the skin layer of the multilayer film to gain to an article in the article receiving space (paragraphs 0005, 0008-0010 and 0017). Malfait does not disclose ethylene vinyl acetate in any layers. Given that Malfait discloses the same multilayer film with paper as claimed in present claims, it is clear that the film of Malfait would have the same properties as claimed in present claims.
Regarding claims 2 and 10, Malfait discloses the package of claim 1, wherein the multilayer film has a thickness, the skin layer has maximum 15% of the total thickness of the multilayer (paragraph 0013).
Regarding claims 3-4, Malfait discloses the package of claim 1, wherein the skin layer further comprises a polymer such as LLDPE, i.e. polyethylene (abstract).
Regarding claims 5-6, Malfait discloses the package of claim 4 and it is evidenced by Abubakar that LLDPE typically has a melt index of 0.2 to 10 (paragraph 0079).
Regarding claim 8, Malfait discloses the package of claim 1 and it is evidenced by Kraimer that polybutene has a melt index of 1 (paragraph 0064).
Regarding claim 9, Malfait discloses the package of claim 1, wherein the higher than 25% by weight of polybutene-1 can be present (paragraph 0015).
Regarding claim 12, Malfait discloses the package of claim 1, wherein given that Malfait discloses the same multilayer film with paper as claimed in present claim, it is clear that the film of Malfait would have the same properties as claimed in present claim.
Regarding claims 15 and 32, Malfait discloses a package (abstract) comprising a paper substrate (abstract), i.e. uncoated paper comprising paper fibers, a heat sealable multilayer film (paragraphs 0011, 0013), i.e. one layer corresponds to exterior layer and the other layer corresponds to skin layer interposed between the exterior layer and the paper substrate, wherein the multilayer film is peelable from a paper substrate (paragraph 0011), wherein the skin layer heat seals directly to the uncoated sealant side of the paper substrate during exposure of the skin layer to heat to trap an article that is present in the article receiving space between the skin layer and the uncoated sealant side of the paper (paragraphs 0005, 0011-0014), wherein the skin layer comprising more than 25% by weight of polybutene-1 (paragraph 0015). Malfait further discloses that the uncoated paper is peeled away from the skin layer without separating paper fibers from the uncoated side of the paper (paragraph 0005) and discharging those paper fibers into the article receiving space so that the article receiving space and any article in the article receiving space are uncontaminated by paper fibers associated with the uncoated sealant side of the paper when the consumer separates at least a portion of the uncoated sealant side of the paper from the skin layer of the multilayer film to gain to an article in the article receiving space (paragraphs 0005, 0008-0010 and 0017). Malfait does not disclose ethylene vinyl acetate in any layers. Given that Malfait discloses the same multilayer film with paper as claimed in present claims, it is clear that the film of Malfait would have the same properties as claimed in present claims.
Regarding claim 16, Malfait discloses the package of claim 15, wherein the multilayer film has a thickness and the skin layer has maximum 15% of the total thickness of the multilayer (paragraph 0013).

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 11 and 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Malfait et al. (EP 1312470).
Regarding claim 11, Malfait discloses the package of claim 2, but is silent regarding the thickness of the film. 
Since the instant specification is silent to unexpected results, the specific thickness of film is not considered to confer patentability to the claims. As the strength is a variable that can be modified, among others, by adjusting the thickness of the film, the precise thickness would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed thickness cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the thickness of the film in Malfait to obtain the desired strength (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding claim 30, Malfait discloses the package of claim 1 wherein Malfait discloses multilayer film. Therefore, one of ordinary skill in the art would consider as many layers including an exterior layer, a core layer and a skin layer as presently claimed to obtain high quality packaging. Malfait discloses the skin layer has maximum 15% of the total thickness of the multilayer (paragraph 0013).

Claims 13-14 and 33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Malfait et al. (EP 1312470) in view of Ohlsson et al (US 20120100356).
Regarding claims 13-14, Malfait discloses the package of claim 2, but fails to disclose slip component and antiblock component.
Ohlsson discloses the skin layer further comprises slip agent (paragraph 0065) and antiblocking agent (paragraph 0053) to obtain anti slip and antiblocking properties.
It would have been obvious to one of ordinary skill in the art to use slip agent and antiblocking agent of Ohlsson in the skin layer of Malfait to obtain anti slip and antiblocking properties.
Regarding claim 33, Malfait discloses the package of claim 32, but fails to disclose LDPE in each skin layer, exterior layer and core layer.
Ohlsson discloses skin layer comprises LDPE (paragraph 0019) and exterior and core layers comprise LDPE to obtain improved strength or toughness (paragraphs 0012, 0015-0019).  Given that Ohlsson discloses LDPE may be branched or heterogeneously branched (paragraph 0029), it is clear that each layer may comprises different LDPE.
It would have been obvious to one of ordinary skill in the art to use LDPE of Ohlsson in each layer of Malfait to obtain enhance adhesion and improved strength or toughness.
Response to Arguments

Applicant's arguments filed 4/15/2022 have been fully considered but they are not persuasive.
Applicant argues that Malfait fails to disclose explicitly or inherently a skin layer comprising 35% to 45% by weight of a poly-alpha olefin. The examiner respectfully disagree. Examiner still believes that Malfait discloses the present claim as explained above. 
Applicant argues that going beyond 30% polybutene-1 in the peelable layer would result in a layer having less than 70% by weigh of pre-compounded precursor. However, it is noted that the fact remains that Malfait does disclose more than 25% by weight of polybutene-1 in paragraph 0015.
Applicant argues that according to the Office Action, Ohlsson teaches any amount of polybutene-1 is possible. However, it is noted that the Ohlsson is not used to teach polybutene-1 and its amount. Further, it is noted that the examiner is pointing Malfait reference for teaching 5 to 25% by weight of polybutelene-1, i.e. poly-alpha olefin,  in abstract and more than 25% by weight of polybutene-1 in paragraph 0015. 
Applicant argues that tackifier in Ohlsson can enhance adhesion. However, it is noted that Ohlsson is not used to teach tackifier.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR SHAH whose telephone number is (571)270-1143. The examiner can normally be reached 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMIR SHAH/Primary Examiner, Art Unit 1787